Case 13-42401        Doc 176      Filed 01/22/19 Entered 01/22/19 15:26:06              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42401
         Christopher M Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/30/2013.

         2) The plan was confirmed on 04/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/01/2015, 07/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/08/2016, 12/07/2018.

         5) The case was discharged under U.S.C. § 1328(b) on 01/04/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,655.00.

         10) Amount of unsecured claims discharged without payment: $71,911.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42401       Doc 176         Filed 01/22/19 Entered 01/22/19 15:26:06                    Desc       Page
                                                 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $14,109.20
        Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $14,109.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $431.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $599.33
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,030.33

Attorney fees paid and disclosed by debtor:                   $3,569.00


Scheduled Creditors:
Creditor                                         Claim         Claim          Claim        Principal      Int.
Name                                   Class   Scheduled      Asserted       Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF FINANCE    Unsecured            NA         190.00         190.00           4.98       0.00
COMENITY BANK                      Unsecured         800.00        931.65         931.65          24.42       0.00
COMENITY BANK                      Unsecured          49.00        397.80         397.80          10.43       0.00
FIRST NATIONAL BANK OF OMAHA       Unsecured      4,800.00     18,788.32      18,788.32         492.43        0.00
ILLINOIS DEPT OF FINANCIAL PROFE   Unsecured     57,000.00           0.00           0.00           0.00       0.00
ILLINOIS DEPT OF REVENUE           Priority       6,702.00       5,437.77       5,437.77      5,437.77        0.00
ILLINOIS DEPT OF REVENUE           Unsecured           0.00      4,440.28       4,440.28        116.37        0.00
JEFFERSON CAPITAL SYSTEMS          Unsecured      3,500.00       3,436.09       3,436.09          90.06       0.00
NATIONSTAR MORTGAGE LLC            Secured        6,402.90       6,402.90       6,402.90      6,402.90        0.00
NATIONSTAR MORTGAGE LLC            Secured             0.00          0.00           0.00           0.00       0.00
DEAN M TORIUMI MD                  Unsecured      6,000.00            NA             NA            0.00       0.00
DUPAGE COUNTY JUDICIAL CENTER      Unsecured      3,065.00            NA             NA            0.00       0.00
ELMHURST MEMORIAL HOSPITAL         Unsecured      2,300.00            NA             NA            0.00       0.00
ROBERT COOPER                      Unsecured      4,300.00            NA             NA            0.00       0.00
TMOBILE                            Unsecured         113.00           NA             NA            0.00       0.00
UNIVERSITY OF ILLINOIS AT CHICAG   Unsecured      6,025.00            NA             NA            0.00       0.00
VIC PHYSICIAN GROUP                Unsecured      4,272.00            NA             NA            0.00       0.00
VIC PHYSICIAN GROUP                Unsecured      6,672.00            NA             NA            0.00       0.00
SURGERY CENTER                     Unsecured      7,926.00            NA             NA            0.00       0.00
AMB ANESTHESIOLOGIST               Unsecured      1,200.00            NA             NA            0.00       0.00
GOOD SAMARITAN HOSPITAL            Unsecured      2,330.00            NA             NA            0.00       0.00
TD AUTO FINANCE LLC                Secured             0.00          0.00           0.00           0.00       0.00
ZIMMERMAN LAW OFFICES              Unsecured     19,058.63     19,058.63      19,058.63         499.51        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42401        Doc 176       Filed 01/22/19 Entered 01/22/19 15:26:06                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $6,402.90          $6,402.90              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,402.90          $6,402.90              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,437.77          $5,437.77              $0.00
 TOTAL PRIORITY:                                          $5,437.77          $5,437.77              $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,242.77          $1,238.20              $0.00


Disbursements:

         Expenses of Administration                             $1,030.33
         Disbursements to Creditors                            $13,078.87

TOTAL DISBURSEMENTS :                                                                      $14,109.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
